DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 18-20 have been canceled, and as such all rejections to the canceled claims have been rendered moot and are withdrawn.  
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed method including, initially presenting a first content portion of a digital augmented reality (AR) experience via a display of an AR display device in an environment that includes a set of one or more additional display devices, wherein the digital AR experience is initially presented in the environment only on the display of the AR display device, sending a test signal to a first display device of the set of one or more additional display devices, while the test signal is presented by the first display device, capturing test-signal-output data presented by the first display device, the test-signal-output data being based on the test signal, after the initial presentation of the first content portion of the digital AR experience and during a continued presentation of the first content portion of the digital AR experience, extending the digital AR experience from only the AR display device to also the first 
As per independent claim 14, the claim is allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616